DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 16-32 are currently pending in the application; of these, claims 16 and 32 are independent.  All of the currently pending claims have been examined in the present Office action.

Specification
3.	The abstract of the disclosure is objected to because it is of undue length (the abstract should be within the range of 50 to 150 words in length).  Correction is required.  See MPEP § 608.01(b).

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the assembly-side bearing configuration that includes a bearing sleeve and the structure-side bearing configuration that includes a bearing stem (as recited, for example, in claims 16 and 32), the second support structure area that can be swiveled away from the first support structure area (as recited, for example, in claim 29), the swivel axis (as recited, for example, in claim 30), and the plurality of connecting configurations configured to releasably connect the support structure to the machine frame (as recited, for example, in claim 32) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 16-18, 20-25, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berning et al., U.S. Patent Application Publication No. 2018/0340299 (“Berning”).
Berning discloses an earth working machine (road milling machine 10; Fig. 1), comprising: 
a support structure (milling drum housing 30; Berning [0096]: “... a milling assembly 28 having a milling drum 32, received in a milling drum housing 30, that is rotatable around a milling axis R) including a first support structure area (e.g., the area of housing 30 that supports the shaft tunnel 56 at the left side of Fig. 2) and a second support structure area (i.e., the area of the housing 30 that supports the bearing 76 at the right side of Fig. 2; Berning [0124]: “Non-locating bearing 76 can be received, for example, in a side plate or side door 30a that is part of milling drum housing 30...”);
a working assembly (working assembly 28 which includes a milling drum 32) mounted on the support structure so as to be rotatable about a drive axis (drive axis A/milling axis R; Figs. 1-3) relative to the support structure, the drive axis defining an axial direction running longitudinally with respect to the drive axis, a radial direction running orthogonally with respect to the drive axis, and a circumferential direction running about the drive axis, in a reference state of the working assembly (as shown in Figs. 2-3 of Berning) ready for a rotation of the working assembly about the drive axis; 
a first rotary bearing rotatably mounting the working assembly in the first support structure area at a drive axial end (drive axial end 32a; Fig. 2) of the working assembly (Berning [0110]]: “The mounting of drive configuration 46 in the region of the rotatable transmission housing part 52a constitutes a locating bearing of drive configuration 46”); 
a rotary bearing arrangement (e.g., bearing 76) rotatably mounting the working assembly in the second support structure area at a retention axial end (retention axial end 32b) of the working assembly, the retention axial end being situated oppositely from the drive axial end in the axial direction, the rotary bearing arrangement including a second rotary bearing (e.g., bearing 76), an assembly side bearing configuration (e.g., cover 60; see Fig. 3) connected to the working assembly and a structure-side bearing configuration (e.g., connecting flange 74) connected to the support structure; 
wherein the assembly-side bearing configuration (i.e., the cover 60) includes a bearing stem (centering stem 60a) connected to the retention axial end of the working assembly; 
wherein the structure-side bearing configuration (i.e., the connecting flange 74) includes a bearing sleeve (centering recess 74b) connected to the second support structure area; 
wherein the bearing sleeve (i.e., the centering recess 74b) surrounds the bearing stem (i.e., the centering stem 60a) in the reference state (see Fig. 3), both the bearing sleeve and the bearing stem being rotatable about the drive axis (i.e., the drive axis A) relative to the second support structure area in the reference state, and the bearing stem and the bearing sleeve are configured to be axially removable from one another and thereby separable from one another (see, e.g., Fig. 5 which shows centering stem 60a being axially removed from the centering recess 74b); 
wherein the working assembly includes a driver configuration (e.g., one or more of the pins 80) including a driver surface (e.g., the outer surface of the pin) facing in a first circumferential direction (since the outer surface of the pin is circular, it faces in all directions perpendicular to the outer surface, including at least two that are circumferential), the driver surface moving through a first movement space during a rotation of the driver surface about the drive axis; 
wherein the structure-side bearing configuration includes a driver counterpart configuration (e.g., one or more of the recesses 74c) including a driver counterpart surface (e.g., the inner surface of the recess) facing in a second circumferential direction opposite to the first circumferential direction (since the inner surface of the recess is circular, it faces in all directions perpendicular to the inner surface, including at least two directions that are circumferential) , the driver counterpart surface moving through a second movement space during a rotation of the driver counterpart surface about the drive axis; 
and wherein the first and second movement spaces overlap in the axial direction in the reference state (see, e.g., Fig. 3: the movement spaces defined by surfaces of the Berning pins 80 and recesses 74c overlap entirely).

	With respect to claim 17, the surfaces of the Berning pins 80 and recesses 74c are in an abutting relationship capable of transmitting torque in the first circumferential direction (Berning [0131]: “Care must simply be taken that pins 80 provided on cover 60 at a radial distance from drive axis A can travel into recesses 74c, provided for that purpose, of connecting flange 74, so as thereby to couple cover 60 to connecting flange 74 in order to transfer torque between drive configuration 46 and milling drum 32”).
	With respect to claim 18, the Berning driver counterpart configuration (i.e., the one or  more recesses 74c) is considered to constitute a “depression”, as recited.
With respect to claim 20, Berning further discloses that the working assembly includes a drive configuration (i.e., drive configuration 46; Fig. 2) supported at the drive axial end (i.e., drive axial end 32a) of the working assembly in the first support structure area by the first rotary bearing, the drive configuration being rotatable about the drive axis (i.e., drive axis A) and protruding axially away from the first support structure area (see Fig. 2), the drive configuration supporting the driver configuration (the Berning drive configuration 46 supports the cover 60 which, in turn, supports the driver configuration (i.e., the one or more of the pins 80; see Fig. 2).
With respect to claim 21, the Berning drive configuration 46 includes an end face facing in the axial direction (the drive configuration 46 supports the cover 60, which has an end face on which the pins 80 are supported; see Fig. 3).
With respect to claim 22, the Berning drive configuration 46 is configured to releasably mount a milling drum (milling drum 32; see Fig. 5 showing the milling drum 32 in a partially removed state).  The Berning drive configuration 46 includes a plurality of projecting transmission components (e.g., the pins 80 constituting the Berning driver configuration).
With respect to claim 23, the Berning working assembly includes a milling drum (milling drum 32; e.g. Figs. 2-3) coaxial with the drive configuration (i.e., the drive configuration 46) including a milling drum tube (milling drum tube 42) and a plurality of milling bit holders located on an outside of the milling drum tube, the milling bit holders being configured to receive milling bits (Berning [0103]: “Milling drum 32 encompasses a substantially cylindrical milling drum tube 42 on whose radially outer side bit holders or quick-change bit holders, having milling bits in turn received replaceably therein, are provided ...”); the milling drum including at the retention axial end of the working assembly (i.e., the retention axial end 32b) a connecting structure (e.g., the connecting ring 70 and/or the connecting flange 74; Fig. 3) running transverse to the drive axis.  The Berning driver configuration (i.e., one or more of the pins 80) is supported by the drive configuration (i.e., the drive configuration 46) and extends axially past the connecting structure to the structure-side bearing configuration (with reference to Fig. 3, it can be seen that the Berning pin 80 extends past at least a portion of the connecting flange 74).
With respect to claim 24, the Berning working assembly includes a milling drum (milling drum 32; e.g., Figs. 2-3) including a milling drum tube (e.g., Figs. 2-3) and a plurality of milling bit holders located on an outside of the milling drum tube, the milling bit holders being configured to receive milling bits (Berning [0103]: “Milling drum 32 encompasses a substantially cylindrical milling drum tube 42 on whose radially outer side bit holders or quick-change bit holders, having milling bits in turn received replaceably therein, are provided ...”) the milling drum supporting the driver configuration (i.e., the Berning pins 80; see Fig. 3).
With respect to claim 25, the Berning milling drum 32 includes a connecting structure (the cover 60) running transverse to the drive axis (i.e., the Berning drive axis A), the connecting structure connecting the milling drum tube (i.e., the Berning tube 42) with assembly-side bearing configuration (via the flange 74 and a connecting ring 70; see Fig. 3); the connecting structure (i.e., the cover 60) supporting the driver configuration (i.e., the Berning pins 80).
With respect to claim 31, the Berning support structure (i.e., the milling drum housing 30) is connected to a frame 12 of the machine in the reference state (see Fig. 1).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claim(s) 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning as applied to claim 16 above, and further in view of Berning et al., U.S. Patent Application Publication No. 2018/0340301 (“Berning ‘301”).
As discussed above, Berning discloses all of the limitations of claim 16.  Although Berning further discloses that the bearing 76 can be received in a side door 30a (see [0124]), Berning does not specifically disclose that the structure-side bearing configuration can be swiveled away about a swivel axis transverse to the drive axis, as recited in claim 29, or that the swivel axis is orthogonal to the drive axis, as recited in claim 30.
	In the same field of endeavor, Berning ‘301 discloses a bearing arrangement for a milling drum (see, e.g., milling drum 32 that is partially supported by a non-locating bearing 76 in Figs. 2-3).  Berning ‘301 teaches mounting the bearing 76 on a support structure area 30a (Fig. 3) that is in the form of a side door, such that a structure-side bearing configuration can be swiveled away from a first support structure area about a swivel axis (see Berning ‘301 [0159]: “Non-locating bearing 76, constituting non-locating assembly 85, is preferably mounted on side door 30a together with auxiliary component 86 ... in such a way that the non-locating bearing, in particular constituting non-locating bearing assembly 85, is pivotable together with side door 30a”).  Berning ‘301 further teaches that the swivel axis is orthogonal to the drive axis of the milling drum (Berning ‘301: “Side door 30a is preferably pivotable around a pivot axis parallel to vertical machine direction H ...”; see Fig. 1).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Berning ’301, to mount the Berning bearing and related components in a side door that swivels about an axis that is orthogonal to the drive axis, in order to provide better access to the milling drum inside the milling housing.

12.	Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berning et al., U.S. Patent Application Publication No. 2018/0340299 (“Berning”) in view of Hirman et al., U.S. Patent Application Publication No. 2018/0002876 (“Hirman”).
Berning discloses an earth working machine (road milling machine 10; Fig. 1), comprising: 
a support structure (milling drum housing 30; Berning [0096]: “... a milling assembly 28 having a milling drum 32, received in a milling drum housing 30, that is rotatable around a milling axis R) including a first support structure area (e.g., the area of housing 30 that supports the shaft tunnel 56 at the left side of Fig. 2) and a second support structure area (i.e., the area of the housing 30 that supports the bearing 76 at the right side of Fig. 2; Berning [0124]: “Non-locating bearing 76 can be received, for example, in a side plate or side door 30a that is part of milling drum housing 30...”);
a working assembly (working assembly 28 which includes a milling drum 32) mounted on the support structure so as to be rotatable about a drive axis (drive axis A/milling axis R; Figs. 1-3) relative to the support structure, the drive axis defining an axial direction running longitudinally with respect to the drive axis, a radial direction running orthogonally with respect to the drive axis, and a circumferential direction running about the drive axis, in a reference state of the working assembly (as shown in Figs. 2-3 of Berning) ready for a rotation of the working assembly about the drive axis; 
a first rotary bearing rotatably mounting the working assembly in the first support structure area at a drive axial end (drive axial end 32a; Fig. 2) of the working assembly (Berning [0110]]: “The mounting of drive configuration 46 in the region of the rotatable transmission housing part 52a constitutes a locating bearing of drive configuration 46”); 
a rotary bearing arrangement (e.g., bearing 76) rotatably mounting the working assembly in the second support structure area at a retention axial end (retention axial end 32b) of the working assembly, the retention axial end being situated oppositely from the drive axial end in the axial direction, the rotary bearing arrangement including a second rotary bearing (e.g., bearing 76), an assembly side bearing configuration (e.g., cover 60; see Fig. 3) connected to the working assembly and a structure-side bearing configuration (e.g., connecting flange 74) connected to the support structure; 
wherein the assembly-side bearing configuration (i.e., the cover 60) includes a bearing stem (centering stem 60a) connected to the retention axial end of the working assembly; 
wherein the structure-side bearing configuration (i.e., the connecting flange 74) includes a bearing sleeve (centering recess 74b) connected to the second support structure area; 
wherein the bearing sleeve (i.e., the centering recess 74b) surrounds the bearing stem (i.e., the centering stem 60a) in the reference state (see Fig. 3), both the bearing sleeve and the bearing stem being rotatable about the drive axis (i.e., the drive axis A) relative to the second support structure area in the reference state, and the bearing stem and the bearing sleeve are configured to be axially removable from one another and thereby separable from one another (see, e.g., Fig. 5 which shows centering stem 60a being axially removed from the centering recess 74b); 
wherein the working assembly includes a driver configuration (e.g., one or more of the pins 80) including a driver surface (e.g., the outer surface of the pin) facing in a first circumferential direction (since the outer surface of the pin is circular, it faces in all directions perpendicular to the outer surface, including at least two that are circumferential), the driver surface moving through a first movement space during a rotation of the driver surface about the drive axis; 
wherein the structure-side bearing configuration includes a driver counterpart configuration (e.g., one or more of the recesses 74c) including a driver counterpart surface (e.g., the inner surface of the recess) facing in a second circumferential direction opposite to the first circumferential direction (since the inner surface of the recess is circular, it faces in all directions perpendicular to the inner surface, including at least two directions that are circumferential) , the driver counterpart surface moving through a second movement space during a rotation of the driver counterpart surface about the drive axis; 
and wherein the first and second movement spaces overlap in the axial direction in the reference state (see, e.g., Fig. 3: the movement spaces defined by surfaces of the Berning pins 80 and recesses 74c overlap entirely).
Although Berning further discloses a machine frame (frame 12; Fig. 1) Berning does not specifically disclose a plurality of connecting configurations configured to releasably connect the support structure (i.e., the Berning housing 30) to the machine frame, as recited in claim 32.
In the same field of endeavor, Hirman discloses a road milling machine (cold planer 10; Fig. 1) having a machine frame 12 supporting a milling assembly 20 that includes a milling drum 22 rotatably mounted within a drum housing 28.  Hirman teaches providing the drum housing with a plurality of connecting configurations (e.g., first and second mounting units 44, 46; Fig. 2) configured to releasably connect the housing to the machine frame (the mounting units 44, 46 can be selectively engaged by movable locking rods 64 to connect or release the milling assembly; see, e.g., Figs. 3-4).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Hirman, to provide the Berning housing with a plurality of connecting configurations configured to releasably connect the Berning housing 30 to the machine frame 12, in order to allow rapid and efficient connection and disconnection of the housing.

Allowable Subject Matter
13.	Claims 19 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lanebay et al. (CN-105369725-A) discloses an actuator-driven system for releasably attaching a milling assembly to the frame of a road milling machine.  Widemann (AT-13989-U1) discloses connecting a milling roller 3 to a rotatable shaft 2 via a plurality of axially extending, circumferentially-spaced pins 25.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
29 September 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672